Case 1:20-cv-05341-JHR-AMD Document 17 Filed 09/29/20 Page 1 of 2 PageID: 77




Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Telephone: (215) 540-8888
Attorney of Record: Amy Bennecoff Ginsburg (AB0891)
Attorney for Plaintiff

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

Rhonda Milberry,

                         Plaintiff,               Case No. 1:20-cv-05341

v.

Santander Consumer, USA, Inc.,

                         Defendant.


                                  NOTICE OF SETTLEMENT

       TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

settlement. The parties anticipate filing a stipulation of dismissal of this action with prejudice

pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: September 29, 2020                     By: /s/ Amy L. B. Ginsburg
                                                 Amy L. B. Ginsburg, Esquire
                                                 Kimmel & Silverman, P.C.
                                                 30 E. Butler Pike
                                                 Ambler, PA 19002
                                                 Phone: (215) 540-8888
                                                 Fax: (877) 788-2864
                                                 Email: aginsburg@creditlaw.com
Case 1:20-cv-05341-JHR-AMD Document 17 Filed 09/29/20 Page 2 of 2 PageID: 78




                              CERTIFICATE OF SERVICE

             I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and correct copy of

the Notice of Settlement in the above-captioned matter, upon counsel of records via CM/ECF

system.

                                   JARED M. DEBONA
                                 MCGUIREWOODS LLP
                                    260 FORBES AVE.
                                PITTSBURGH, PA 15222
                                       412-667-6072
                            Email: jdebona@mcguirewoods.com



Dated: September 29, 2020                  By: /s/ Amy L. B. Ginsburg
                                              Amy L. B. Ginsburg, Esquire
                                              Kimmel & Silverman, P.C.
                                              30 E. Butler Pike
                                              Ambler, PA 19002
                                              Phone: (215) 540-8888
                                              Fax: (877) 788-2864
                                              Email: aginsburg@creditlaw.com
